DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1, 3-13, 15-18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ichikawa et al. (USPN 2013/0082627).
	Regarding claim 1, Ichikawa discloses an integrated circuit (see figures 2, 4, 11) comprising:


a current sensing circuit (R0) coupled to the power transistor and configured to generate a current sense signal indicative of a load current passing through the power transistor; and 
a monitor circuit (11, 13, see figure 4) configured to receive the current sense signal and to provide a protection signal based on the current sense signal and a threshold value (e.g. see par. 0100);
wherein the monitor circuit includes a filter (42, 42) which is configured to receive a filter input signal (such as J1, J2) that depends on the current sense signal, the filter having a transfer characteristic with two or more time constants (see par. 0092, 0098, and figure 5).
Regarding claim 3, Ichikawa discloses wherein the two or more time constants represent two or more respective poles of a low-pass filter (see par. 0098).
Regarding claim 4, Ichikawa discloses first order low pass filters (42-43) are connected in parallel (see figure 4).
Regarding claim 5, Ichikawa discloses the filter has a configurable gain (see figure 5).

Regarding claim 7, Ichikawa discloses  wherein the logic circuit is configured to receive a switch-on command and to trigger a switch-on of the power transistor in response to the switch-on command (a switch on command from a switching circuit 9, see par. 0078-0079).
Regarding claim 8, Ichikawa discloses wherein the switch-on command is represented by a level transition of a binary input signal (such as a binary input from the switching 9, see par. 0079).
Regarding claim 9, Ichikawa discloses wherein the filter input signal represents a non-linear function of the current sense signal (e.g. see par. 0100, and figure 3).
Regarding claim 10, Ichikawa discloses wherein the monitor circuit further comprises: a comparator (such as comparators 47-48) configured to receive an output signal of the filter and the threshold value and to provide the protection signal based on the output signal of the filter and the threshold value (see par. 0100).

Regarding claim 12, Ichikawa discloses wherein the analog-to-digital converter (72) has a piece-wise linear characteristic and the filter (73-74) receives the digital current sense signal as input signal (e.g. see par. 0137).
Regarding claim 13. Ichikawa discloses wherein the analog-to-digital converter (the A/D converter 72 in figure 11) has a linear characteristic and the filter (the digital filters 72-73) receives a signal that represents a non-linear function of the digital current sense signal as input signal.
Regarding claim 15, Ichikawa discloses a method comprising:
enabling a load current path from a supply pin (19) and an output pin by switching-on a power transistor (such as Q1);
providing a signal representing the load current passing through the power transistor (such as a signal from a current senor R0); and
generating a protection signal based on the current sense signal and a threshold value (an output from an overcurrent detection circuit 13, 11);


Regarding claim 16, Ichikawa discloses triggering a switch-off of the power transistor (by a circuit 12) or signaling an error in response to the protection signal.
Regarding claim 17, Ichikawa discloses wherein the filter input signal is indicative of a non-linear function of the load current (e.g. see par. 0100, and figure 3).
Regarding claim 18, Ichikawa discloses wherein generating the protection signal further includes: comparing the output signal of the filter and the threshold value, the protection signal being indicative of whether the output signal of the filter has exceeded the threshold value (e.g. see par. 0100).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa in view of Michal (USPN 2015/0285843).
	Regarding claim 2, Ichikawa discloses all limitations of claim 1 as discussed above, but does not explicitly disclose the filters are a second order filter as claimed.
	Michal discloses a sensing device comprises low pass filters are second order filters (see figure 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the low pass filters of Ichikawa to incorporate second order low pass filters as disclosed by Michal in order to attenuate higher frequency signals more precisely.
14 is rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa in view of Pattok et al (USPN 6,166,502).
	Regarding claim 14, Ichikawa discloses all limitations of claim 1 as discussed above, but does not disclose the non-linear function as claimed.
	Pattok discloses a protection circuit comprises a current sensed input signal (such as a current sensed signal from a current sensor 32) is a non-linear square function (34) (see figure 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the current sensed signal of Ichikawa to incorporate the squared current sensed signal as disclosed by Pattok in order to protect the motor from thermal overload while maximizing its performance.
Allowable Subject Matter
4.	Claims 19-21 are allowed over prior art of record. 
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836